PER CURIAM.
Concluding that jurisdiction is concurrent in both Ohio and Florida, we reverse the trial court’s order determining that it had exclusive jurisdiction. See Newcomb v. Newcomb, 507 So.2d 1145 (Fla. 3d DCA 1987); Hickey v. Baxter, 461 So.2d 1364 (Fla. 1st DCA 1984); § 61.1308, Fla.Stat. (1987). Future motions should be considered under the forum non conveniens provisions of the Uniform Child Custody Jurisdiction Act. Genoe v. Genoe, 515 So.2d 237 (Fla. 4th DCA), review denied, 513 So.2d 1061 (Fla.1987); § 61.1316, Fla. Stat. (1987).
Reversed and remanded.